Citation Nr: 0600571	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-38 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right arm 
disability.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
July 1972.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office (M&RO) 
in Wichita, Kansas.  

In November 2005, the veteran testified during a video 
conference hearing before the undersigned Acting Veterans Law 
Judge; a transcript of that hearing is of record.  

(The decision below addresses the veteran's claim for service 
connection for right arm disability.  Consideration of the 
remaining issues on appeal is deferred pending completion of 
the evidentiary development sought in the remand that follows 
the decision below.)


FINDINGS OF FACT

1.  A right arm nevus was not identified during a service 
entrance medical examination; the veteran is presumed to have 
been in sound condition as to any right arm disability upon 
entry onto active duty.  

2.  In service, the veteran underwent ameliorative procedures 
in which a nevus was excised from the right arm.  

3.  There is a lack of competent medical evidence either in 
service and/or post service of any clinical finding or 
treatment of residual disability associated with the right 
arm excision procedures.  

4.  Clear and unmistakable evidence demonstrates that the 
veteran had a nevus of the right arm that pre-existed his 
active service and that any such nevus was not aggravated by 
active service.  


CONCLUSION OF LAW

The veteran does not have a right arm disability that was the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this instance, the Board finds that all notification and 
development action needed to render a decision on the claim 
for service connection for a right arm disability has been 
accomplished.  

In this respect, through a December 2003 notice letter, as 
well as an October 2004 statement of the case (SOC), the RO 
notified the veteran and his representative of the legal 
criteria governing his claim, the evidence that had been 
considered in connection with his claim, and the bases for 
the denial of his claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the December 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, the 
veteran was requested to submit to the RO evidence in his 
possession pertinent to his claim, in particular, both 
service and post-service medical records.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this instance.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim.  In 
this regard, the veteran's service medical records have been 
obtained and associated with the claims file, and as noted 
above, the veteran has testified in support of his claim.  
The veteran has not submitted nor identified any treatment 
records pertinent to his claim.  In this regard, the veteran 
has testified that he has not been treated for a right arm 
disability, i.e., residuals associated with the excision of a 
nevus of the right arm.  The Board acknowledges that the 
veteran has not been afforded a VA examination relative to 
his claim.  Here, as will be discussed below, the record is 
devoid of any competent medical evidence or opinion that may 
suggest any residual disability associated with the excision 
of the right arm nevus.  Furthermore, neither the veteran nor 
his representative has identified any such evidence or 
opinion.  The Board is thus of the opinion that further 
assistance, to include the scheduling of an examination, is 
not required, as no reasonable possibility exists that with 
such assistance any claim could be substantiated.  See 
38 U.S.C.A. § 5103A. 

Therefore, the Board finds that any duties to notify and 
assist owed the veteran have been satisfied.  38 U.S.C.A. 
§ 5103 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
see also 38 C.F.R. § 3.304(b) (2005); VAOPGCPREC 3-2003 
(2003) (holding that to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service).

The Board notes that upon entrance onto active duty in 
November 1970, a medical examination of the veteran at that 
time does not reflect a history or clinical finding of a 
right arm nevus or other skin abnormality.  A subsequent 
January 1972 treatment record reflects the notation, 
"Patient desires removal of hairy nevus present since 
birth."  Thereafter, treatment records in February 1972 and 
April 1972 reflect excision of a hairy nevus from the 
veteran's right arm.  A report of a July 1972 separation 
medical examination does not reflect any complaints, clinical 
findings or diagnoses, to include any reference of scarring 
or numbness, associated with the right arm excision site.  As 
noted above, the veteran has not been treated post service 
for any residual disability associated with the excision of 
the right arm nevus.  

Here, the medical evidence does not reflect that a right arm 
nevus was identified on entry onto active duty.  Thus, the 
veteran is presumed sound at entry.  As such, the burden 
falls on VA to rebut the presumption of soundness by clear 
and unmistakable evidence both that the veteran's disability 
was pre-existing and not aggravated by service.  See 38 USCA 
§ 1111 (West 2002); 38 CFR § 3.304(b) (2005).  In this case, 
there is clear and unmistakable evidence that the veteran had 
a right arm nevus prior to his entry onto active service, as 
reflected by the reported history in both service medical 
records and, more importantly, the veteran's own hearing 
testimony.  In this regard, the veteran testified in November 
2005 that his nevus was present prior to his entrance onto 
active duty.  

The Board also finds that there is clear and unmistakable 
evidence that the pre-existing right arm nevus was not 
aggravated by service.  Here, the pre-existing condition, the 
right arm nevus, was excised and removed and no longer 
exists.  Furthermore, there is no medical evidence either in 
service or post service of any residual or increased 
disability associated with the right arm excision site.  
Neither the veteran nor his representative has alluded to or 
identified any such evidence.  Likewise, service connection 
is not warranted for the usual effects of an ameliorative 
procedure, as the noted excision was in this case, to include 
post-operative scars, unless the "disease or injury," 
(i.e., the right arm nevus) was otherwise aggravated by 
service.  See 38 C.F.R. § 3.306(b)(1) (2005).  As noted 
above, the pre-existing condition, the right arm nevus, was 
removed and no longer exists.  

The Board also notes that, there is nothing in the record 
that reflects that the veteran has the expertise or 
specialized training necessary for any medical determinations 
in relation to his claim.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, as the preponderance of the 
evidence is against the veteran's claim, service connection 
for a right arm disability must be denied.  

In reaching the above conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the evidence pertinent to the claim is not, at 
least, in relative equipoise that doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right arm disability is denied.  


REMAND

With respect to the veteran's claims for bilateral hearing 
loss and tinnitus, the Board finds additional development is 
warranted.  Here, the evidence reflects a report of a 
November 1970 service entrance medical examination reflects 
that on audiological examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
No 
report
65
LEFT
10
10
10
No 
report
35

A report of a July 1972 service separation medical 
examination reflects that on audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
No 
report
75
LEFT
25
25
20
No 
report
45

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection for impaired hearing, in particular, shall 
be established when the thresholds in any of the frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz (Hz) are 40 decibels 
(db) or greater.  See 38 C.F.R. § 3.385 (2005).  In reviewing 
the service entrance and separation audiological evaluations, 
the Board notes that with respect to the right ear, the 
veteran's hearing at 2000 Hz was reported as 20 db at service 
entrance, but had increased to 45 db by separation.  Likewise 
with respect to the left ear, at service entrance the 
veteran's hearing at 4000 Hz was reported as 35 db but 
increased to 45 db by the time of separation.  The noted 45 
db at 2000 Hz and 4000 Hz is considered impaired hearing for 
VA purposes.  

Here, it would appear to the Board that the veteran incurred 
a right ear hearing loss in service.  With respect to the 
left ear, it is not readily apparent whether the veteran 
incurred a left ear hearing loss as a result of service or 
whether there may or may not have been an aggravation of a 
pre-existing left ear hearing loss.  The Court has held that 
VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); see also Smith v. Brown, 8 
Vet. App. 546, 553 (1996) (The Board is not permitted to 
engage in speculation as to medical causation issues, but 
must provided a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision.)  

At the same time, the record is devoid of any post-service 
audiological testing.  Thus, other than those audiological 
tests in service more than 30 years ago there is no current 
medical evidence that the veteran has any claimed hearing 
loss.  The veteran has testified that he did undergo work-
related audiological evaluations when employed by VA, which 
reportedly do reflect diagnoses of hearing loss.  

Hence, in light of the above noted evidence, and the 
veteran's report of continued hearing loss-which he is 
competent to assert-since service, the Board finds that a VA 
examination and opinion as to whether the veteran currently 
suffers from hearing loss, and, if so, whether the disability 
was incurred in or aggravated by service, to particularly 
include consideration of the veteran's alleged in-service 
acoustic trauma, would be helpful in resolving the claim on 
appeal.  Likewise, given the veteran's complaints of 
tinnitus-which he is also competent to assert-and that such 
is related to in-service acoustic trauma, a medical opinion 
as to the etiology of any diagnosed tinnitus should also be 
obtained.  Hence, the RO should arrange for the veteran to 
undergo examination by an otolaryngologist (ear, nose and 
throat physician) at an appropriate medical facility.  See 38 
U.S.C.A. § 5103A (West 2002).  

Additionally, the veteran should be given another opportunity 
to identify or submit evidence in support of his claims.  In 
particular, as noted above, the veteran has identified having 
undergone audiological evaluations associated with his 
employment with VA.  The actions identified herein are 
consistent with the duties imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the Act and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED to the AMC for 
the following action:  

1.  The AMC should send to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence-pertinent to the 
claims for service connection for 
bilateral hearing loss and for tinnitus-
that is not currently of record.  In 
particular, the veteran should be 
requested to identify when and at what VA 
or private medical facility he underwent 
audiological testing associated with his 
reported employment with VA.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession 
with respect to his claims, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

2.  If the veteran responds, the AMC 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the AMC 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
AMC should arrange for the veteran to 
undergo a VA examination by an 
otolaryngologist (ear, nose, and throat 
physician).  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (both audiometry and speech 
discrimination testing) should be 
accomplished and all clinical findings 
should be reported in detail.  

In particular, the examiner should 
specifically indicate whether the veteran 
currently has hearing loss to an extent 
recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or a speech recognition score 
using the Maryland CNC Test of less than 
94 percent).  The examiner should also 
identify whether the veteran has 
tinnitus.  

With respect to any diagnosed hearing 
loss disability and/or tinnitus, the 
examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the disability was 
incurred in or aggravated by (i.e., the 
underlying condition, as contrasted to 
the symptoms, is worsened) the veteran's 
active military service, to include the 
veteran's alleged acoustic trauma/noise 
exposure related to his work in service.  

4.  After undertaking any other 
development deemed appropriate, the AMC 
should then readjudicate the claims for 
service connection for bilateral hearing 
loss and tinnitus.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


